Citation Nr: 0424437	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  97-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-operative residuals of deQuervain's 
disease of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from June 1993 to June 1996.  

The case comes before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 1998, thee Board remanded the case to the 
RO for additional development.  At present, this appeal is 
before the Board for appellate review.

The Board notes that, in the July 3, 1997 VA Form 9, the 
veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for September 30, 1997.  
However, the record contains evidence showing the veteran 
canceled the scheduled hearing, as per a written 
correspondence dated in September 1997.  As the record does 
not contain further indication that the veteran or her 
representative has requested that the hearing be rescheduled, 
the Board deems the veteran's July 3, 1997 request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  The veteran's service-connected left wrist disability is 
characterized by complaints of pain and reduced strength.

3.  The service-connected left wrist disability does not 
present an exceptional or unusual disability picture. 




CONCLUSION OF LAW

The requirements for an initial evaluation in excess of 10 
percent for post-operative residuals of deQuervain's disease 
of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased disability rating via the various rating decisions, 
statement of the case, supplemental statements of the case, 
and a Board remand issued from 1997 to the present.  In 
addition, via a January 2004 RO letter, the veteran was 
provided with specific information concerning changes in the 
law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
As no additional evidence, which may aid the veteran's claim 
or might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Specifically, there is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of her claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  She has, by information letters, a rating decision, 
a statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with her appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The schedular criteria used in evaluating disabilities of the 
wrist include Diagnostic Codes 5214 and 5215.  Under 
Diagnostic Code 5214, ankylosis of the wrist warrants a 50 
percent disability evaluation for the major wrist and a 40 
percent disability evaluation for the minor wrist with 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation; a 40 percent disability 
evaluation for the major wrist and 30 percent disability 
evaluation for the minor wrist for ankylosis of any other 
position, except favorable; and, a 30 percent disability 
evaluation for the major wrist and 20 percent disability 
evaluation for the minor wrist for ankylosis favorable in 20 
degrees to 30 degrees dorsiflexion.  A note to Diagnostic 
Code 5214 states that extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under 
Diagnostic Code 5215, limitation of motion of the wrist 
warrants a 10 percent disability evaluation when dorsiflexion 
is less than 15 degrees or palmar flexion limited in line 
with forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I (2003).  Normal ulnar deviation of the wrist is 
from 0 to 45 degrees, and normal radial deviation is from 0 
to 20 degrees. 

Furthermore, the schedular criteria used in evaluating 
degenerative arthritis under Diagnostic Code 5003 are also 
applicable.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

In the current case, the veteran injured her left wrist in 
September 1994 while on active duty.  Subsequently, the 
veteran was diagnosed with deQuervain's syndrome and 
underwent a deQuervain release of the first and second 
extensor compartment in her left wrist at Fort Hood in May 
1996.  The veteran filed a claim for service connection for 
post-operative residuals of deQuervain's disease of the left 
wrist in July 1996.  Service connection for post-operative 
residuals of deQuervain's disease of the left wrist was 
granted, under Diagnostic Code 5215, via a rating decision in 
April 1997, effective June 30, 1996.  The veteran filed a 
notice of disagreement with the April 1997 rating decision in 
May 1997.  A rating decision dated in February 1998 increased 
the evaluation for post-operative residuals of deQuervain's 
disease of the left wrist to 10 percent effective, June 30, 
1996.  Following a Board remand dated in August 1998, the 
veteran continues to seek an increased initial disability 
rating, and the case is before the Board for appellate 
review.   

The medical evidence of record includes the veteran's service 
medical records, a August 1998 VA medical examination, a 
April 1999 VA medical examination and a February 2004 VA 
medical examination.

At a VA medical examination conducted in August 1996, the 
veteran had a left wrist radial deviation of 16 degrees, a 
left wrist ulnar deviation of 28 degrees, a left wrist 
dorsiflexion of 50 degrees, and left wrist plantar flexion of 
42 degrees.  The examining physician found no evidence of 
muscle atrophy, motor weakness or sensory loss.  X-ray 
studies of the veteran's left wrist indicated normal bone 
structure with well-preserved joint spaces and normal soft 
tissue shadows.  

At the April 1999 VA medical examination, the veteran 
complained pain in her left wrist with shoot pains all the 
way up to her neck.  The examiner pointed out that the 
veteran had been ambidextrous but had become mainly right 
handed.  She had a left wrist radial deviation of 0-30 
degrees, ulnar deviation of 0-15 degrees, left wrist 
dorsiflexion of 0-50 degrees and left wrist palmar flexion of 
0-60 degrees.  The examining physician found that the veteran 
was able to make a fist with the left wrist without 
difficulty.  The veteran had a positive Finkelstein test in 
the left wrist.  X-rays of the left wrist were found to be 
normal.  The examining physician was unable to explain the 
tenderness in the left wrist medically, and recommended that 
the veteran undergo an electromyography (EMG) to try to 
determine if there was a medical basis for the pain.  In an 
update note, the examining physician indicated that the 
patient refused to have an EMG and that therefore a diagnosis 
of the basis of her pain could not be made.  In the examining 
physician's opinion the veteran's symptoms could not be 
explained anatomically or medically.  Finally, in the opinion 
of the examining physician, there were no reasons why the 
veteran could not return to her normal work or her normal 
activities.

The most recent VA medical examination, conducted in February 
2004, found that the veteran has a range of motion in the 
left wrist of 0-15 degrees radial deviation, ulnar deviation 
of 0-30 degrees, dorsiflexion of 0-40 degrees and palmar 
flexion of 0-60 degrees.  The Finkelstein sign was positive.  
The examining physician indicated that the veteran appeared 
to have reduced strength in her left hand by about 30-40 
percent, and that she complained of pain during movement.  

After reviewing the evidence of record, the Board notes that 
the veteran is currently receiving the maximum allowable 
evaluation under Diagnostic Code 5215.  Furthermore, DeLuca 
cannot serve to increase the rating under Diagnostic Code 
5215, because there is no objective evidence of additional 
functional loss due to weakness and pain.  

The Board has considered the provisions of Diagnostic Code 
5214 as well, which contemplates ankylosis of the wrist.  
However, as the veteran's left wrist disability is not 
characterized by ankylosis, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5214.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2003); Butts v. Brown, 5 Vet. 
App. 532 (1993).  

The Board has also considered the provisions of Diagnostic 
Code 5003 which addresses degenerative arthritis.  The Board 
finds that, per the August 1996, April 1999 and February 2004 
VA examination reports, discussed above, the veteran 
symptomatology does not include degenerative joint disease 
characterized by involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  As such, a rating in excess of 10 percent for 
the veteran's post-operative residuals of deQuervain's 
disease of the left wrist is not warranted under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003); Butts v. Brown, 5 Vet. App. 532 (1993).  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating 
from the date of her claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the appellant as required 
by the Court's holding in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's post-
operative residuals of deQuervain's disease of the left wrist 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Indeed, the examiner at the 
April 1999 VA medical examination found no reasons why the 
veteran could not return to normal work or her normal 
activities.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 10 percent for the 
veteran's post-operative residuals of deQuervain's disease of 
the left wrist.  Finally, the Board has considered 38 
U.S.C.A. § 5107(b).  Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  In this case, after reviewing 
the evidence of record and for the reasons discussed above, 
the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case.


ORDER

A disability evaluation in excess of 10 percent for post-
operative residuals of deQuervain's disease of the left wrist 
is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



